The verdict of the jury was against the weight of the evidence. Moreover, it was error under the circumstances, particularly in view of the nature of the alleged contract, to charge as matter of law that the vice-president and general manager had implied authority to bind defendant corporation (Bussing v. Lowell Film Productions, Inc., 233 App. Div. 493, affd. 259 N. Y. 593). Judgment unanimously ■ reversed and a new trial ordered, with costs to appellant to abide the event. Present — Glennon, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ.